— Appeal by defendant from a judgment of the Supreme Court, Kings County (Pizzuto, J.), rendered July 10, 1981, convicting him of robbery in the first degree (three counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While we find the court’s statement that “[tjhere is no procedure whereby a juror can, during the course of a trial, if he has a question about something, raise the question” to be erroneous (see People v Knapper, 230 App Div 487), the error was not preserved for review and reversal is not warranted. We have examined defendant’s other contentions and find them to be without merit. Lazer, J. P., O’Connor, Brown and Rubin, JJ., concur.